ON APPLICATION FOR REHEARING
We grant Budget Rent A Car’s application for rehearing limited solely to the issue of the award of attorney’s fees to INA. Budget asserts that because we ruled that the lower court judgment resulted from a trial on the merits of the reimbursement dispute rather than a ruling on INA’s Motion for Sanctions, there was no legal basis upon which to cast Budget in judgment for INA’s attorney’s fees. Budget relies upon the holding in Hernandez v. Harson, 237 La. 389, 111 So.2d 320 (1958) on rehearing 111 So.2d 326 that as a general rule in the absence of statutory or contractual authority, attorney’s fees are not recoverable.
Inasmuch as there was no contractual relationship between Budget and INA, and no statutory or codal provision specifically authorizing an award of attorney’s fees in a case similar to this, our original decree is amended to exclude the award of attorney’s fees to INA, and as amended it is affirmed.
AMENDED AND AFFIRMED.